Citation Nr: 1022709	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  00-11 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1945 to May 1946.  
The appellant is claiming benefits as the Veteran's surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The appellant provided testimony at a July 2000 Travel Board 
hearing before the undersigned at the RO.  A hearing 
transcript is associated with the claims folder.  Following 
the hearing, the Board remanded the claim for further 
development in April 2001, and again in June 2003.  The Board 
then denied the appellant's claim in a July 2007 decision.  
The appellant appealed her claim to the United States Court 
of Appeals for Veterans Claims (CAVC).  In December 2009, the 
CAVC issued a decision vacating the July 2007 decision of the 
Board and remanding the case back to the Board for compliance 
with the Secretary's Brief.  The Secretary's Brief stated 
that the Board should provide adequate reasons and bases with 
regard to its determination that VA provided adequate 
assistance to the appellant in obtaining records pertinent to 
her claim under 38 U.S.C.A. § 5103A, and complied with all 
prior remands, including the Board remand dated in April 
2001.  For the reasons set forth below, the Board finds that 
further development is required in order to fulfill VA's duty 
to assist the appellant in the processing of her claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The appellant in this case claims entitlement to DIC pursuant 
to the provisions of 38 U.S.C.A. § 1318.  The Veteran died in 
August 1972 due to occlusive coronary artery disease.  At the 
time of his death, the Veteran did not have service 
connection for any disabilities.  However, in August 1958, he 
had applied for service connection for a fungal infection of 
the hands and feet, which was denied in a November 1958 
rating decision.  The Veteran did not file a timely appeal, 
and the decision became final.  See 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.302.  

The appellant filed a claim of entitlement for service 
connection for the cause of the Veteran's death in 1972, but 
her claim was denied in a September 1972 rating decision.  
The appellant did not file a timely appeal.

In September 1998, the appellant filed a claim for DIC 
benefits under the provisions of 38 U.S.C.A. § 1318, and her 
claim was denied in the February 1999 rating decision that is 
the subject of this appeal.  

During the course of the appeal, the appellant indicated that 
the Veteran sought treatment at VA facilities in Jersey City, 
New Jersey, and in Newark, New Jersey.  She also indicated 
that she had attempted to obtain medical records from those 
facilities, but was informed that, due to the lengthy period 
of time which had intervened, such documents were no longer 
available or in existence.  

As noted above, in April 2001, the Board remanded the claim 
for further development.  Specifically, the Board stated that 
the RO should contact the VA Medical Center (VAMC) in Newark, 
and request any medical records associated with the Veteran's 
treatment at that facility between 1946 and 1972.  Pursuant 
to the Board's remand, a request for medical records was sent 
to the VAMC in East Orange, New Jersey, in May and October 
2001.  A response from the VA New Jersey Health Care System 
(HCS) was received in June 2001 stating that the records were 
not available, and a response from the East Orange VAMC was 
received in November 2001 stating that the facility had no 
record of treating the Veteran, or records for the dates 
requested.  

As noted in the Secretary's Brief before the CAVC, there is 
no VAMC located in Newark or Jersey City, although there are 
Community Based Outpatient Clinics (CBOCs) at those 
locations.  Moreover, the VAMC at East Orange is the parent 
facility for the CBOC at Newark, while the VAMC at Lyons is 
the parent facility for the Jersey City CBOC.  

Thus, although a request for records was made by the RO, it 
was not directed to the specific location where the appellant 
states that the Veteran received treatment.  The Board finds 
that additional development is necessary to fulfill VA's duty 
to assist the appellant and to comply with the instructions 
of the April 2001 Board remand.  Where the remand directives 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Medical records should be 
requested as outlined below.

Accordingly, the case is REMANDED for the following action:

1.  Request and obtain any and all 
treatment records for the dates 1946 to 
1972 from the VA Community Based 
Outpatient Clinics in both Newark and 
Jersey City, New Jersey, as well as the VA 
Medical Center in Lyons, New Jersey.  A 
written response from these facilities, 
even if negative, should be associated 
with the claims file.

2.   When the development requested has been 
completed, the case should again be reviewed 
by the RO on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the claimant and her representative 
should be furnished a Supplemental Statement 
of the Case and afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).
peal.  38 C.F.R. § 20.1100(b) (2009).

